Case 1:18-cv-01259-RGA Document 22 Filed 04/18/19 Page 1 of 1 PagelD #: 264

 

e Kogowski Law

Patricia Smink Rogowski

pat@rogowskilaw.com
302) 893-0048

April 18, 2019

By ECF

Hon. Richard G. Andrews

United States District Court
for the District of Delaware

844 North King Street

Wilmington, DE 19801

Re: Election Systems & Software, LLC v. Smartmatic US Corp.,
C.A. No. 18-cv-1259-RGA (D. Delaware)
Our file: 1016-0002

Dear Judge Andrews:

The parties hereby submit the enclosed Joint Proposed Scheduling Order for the
Court’s consideration.

Respectfully submitted,

fbn 7 Cpgeer te.

Patricia Smink Recowsld”
Enclosure

cc: Robert M. Evans, Jr.
Kyle G. Gottuso
Michael J. Hartley
Micah T. Uptegrove
Aaron Wainscoat
Timothy Lohse
Denise S. Kraft
Brian A. Biggs
Harpreet Singh
Larissa S. Bifano
Michael Van Handel
Erin McLaughlin

501 Silverside Road, Suite 11 ° Silverside Carr Executive Center © Wilmington, DE 19809
